Citation Nr: 1509435	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-15 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the New Orleans, Louisiana RO.

In December 2011, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in November 2012.  The requested action was taken and the case has since been returned to the Board for adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

The Veteran's fusion of L4 of the lumbar spine is a congenital disease.  Clear and unmistakable evidence shows that the Veteran's low back disability preexisted service and clear and unmistakable evidence shows that the low back disability was not aggravated by service.


CONCLUSION OF LAW

The Veteran's pre-existing low back disability was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107; 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in December 2012.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's back disability was a congenital disease that was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the December 2012 VA examination report; the association of outstanding treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its November 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2014).  However, VA's General Counsel has held there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).
Factual Background and Analysis

The Veteran contends that his back disorder was caused or aggravated by his military service.  He has specifically asserted that his back disorder was aggravated during his military service and recalled a "popping" sound in his low back when performing physical therapy during service. 

The Veteran denied any pre-service medical treatment for his back problems and only had limited bouts of pain/discomfort prior to service.  He maintains that the Medical Evaluation Board (MEB) process was unfair, and he would not have the current level of problems in his back had it not been for the rigors of his military service.  He also reported a minor motor vehicle accident (MVA) after service and he contends that the resultant back problems following the MVA would not have been as severe had he not had an increase in back problems during service.  

A review of the STRs is significant for low back complaints followed by a MEB.  Enlistment physical examination of the spine was normal, and there was no notation of any preexisting disability of the spine.  In July 2003, the Veteran first sought in-service treatment for low back pain.  He reported chronic low back pain since at least November 2003.  A March 2004 MRI showed mild, disc degeneration L5-S1, disc space narrowing from L4-L5, mild foraminal stenosis bilaterally at L4-L5 and L5-S1, and mild spondylosis at both levels.  In addition to the findings noted, the radiologist's write-up noted that the Veteran had a congenital abnormality of the L4 vertebral body consistent with butterfly vertebra.  In January 2006 (private physician), the Veteran was assessed as having lumbar facet joint disease and lumbar spondylosis.  The MEB resulting in finding that the Veteran is "physically unfit for continued military service due to a physical disability which existed prior to military service and directed discharge without disability benefits."  The MEB found no permanent service aggravation.  

The Veteran was afforded a VA examination of the spine in November 2008, during which the examiner diagnosed the Veteran as having congenital fusion L3-L5.  The examiner did not provide an opinion.  

Following the Board's remand, the Veteran's file was forwarded to the November 2008 VA examiner for a supplemental opinion.  Following review of the claims file, including the prior examination of the Veteran, the examiner opined that the Veteran's back disability clearly and unmistakably preexisted service and was not clearly and unmistakably aggravated beyond its natural progression by an in-service injury, event, or illness.  The Board notes that although the examiner did not specifically indicate that the back disorder was a congenital disease, the examiner clearly answered the question posed in the Board's remand for congenital diseases.  At no time did the examiner indicate that the Veteran's low back disorder was a congenital defect, nor did he respond to the question present by the Board in its remand for congenital defects.  As such, the Board presumes that the examiner found the Veteran's back disability to be a congenital disease.  

In reaching his opinion, the examiner found that the Veteran's back disability was congenital fusion of L4 with secondary degenerative disc disease of L3-L4 and L4-L5, and degenerative joint disease of L5-S1 not related to military service.  The examiner reviewed the March 2004 MRI, and he found that the changes shown on MRI were too advanced to be related to age alone and are likely due to the overuse of these areas due to the Veteran's congenital fusion.  The examiner opined that it is unlikely that the Veteran experienced any significant aggravation beyond its natural progression despite the Veteran's contentions otherwise.  In reaching this conclusion, the examiner indicated that the in-service MRI objectively showed that the Veteran's low back changes (degenerative joint disease and degenerative disc disease) were too advanced to have occurred within 9 months of entering active duty.  The examiner opined that if the Veteran had never entered the military service, his present low back problems would be the same based upon the MRI results already showing degenerative joint disease and degenerative disc disease of the lumbar spine.  

Initially, the Board notes that the Veteran's enlistment physical showed a normal examination of the spine.  As such, the Veteran will be presumed to have entered service in sound condition with respect to any low back disability.  38 U.S.C.A. §§ 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence clearly shows that the Veteran's low back disability is a congenital disease and it preexisted his military service.  As noted above, the December 2012 VA examiner considered the contemporaneous evidence of record, including the post-service clinical records, and concluded there was clear and unmistakable evidence that the Veteran's congenital fusion of L4 with degenerative joint disease and degenerative disc disease of the lumbar spine preexisted his military service and was not aggravated thereby.  The Board finds that this conclusion is clearly supported by the medical evidence of record.  Moreover, the examiner provided a detailed rationale indicating that the Veteran's 2004 MRI showed advanced degenerative joint disease and degenerative joint disease of the lumbar spine that would not have had its onset during service, and these are likely due to his overuse due to the congenital fusion.  The examiner, nevertheless, found that the in service treatment for back problems are not representative of an aggravation beyond the natural progression of his back disability.  The Board finds that this examination report is the most probative evidence regarding the question of pre-existence of a low back disability and whether such was aggravated during service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above, the Board finds that the Veteran's currently diagnosed congenital fusion of L4 with degenerative joint disease and degenerative disc disease of the lumbar spine clearly and unmistakably preexisted his military service, and it was not clearly and unmistakably aggravated beyond its natural progression during service.  Although the Veteran did not have a specific finding of a low back disability at the time of enlistment, he sought treatment for back complaints soon after enlistment and the treating professionals in service found overwhelmingly that his low back disability preexisted service.  This is supported by the medical evidence of record.  Additionally, the competent and credible evidence of record shows that the Veteran's low back disability was clearly and unmistakably not aggravated during his military service.  As the low back disability underwent no permanent increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the record demonstrates a current diagnosis of a low back disability, it does not contain reliable evidence of aggravation of the pre-existing low back disability in service. 

The Board appreciates the Veteran's lay testimony with respect to his low back disability, including his dissatisfaction with the MEB process while serving in the Air Force.  Furthermore, the Board has also considered the Veteran's statements concerning the etiology of this claimed disability.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, although the Board recognizes that the Veteran is sincere in his belief that his current back problems are related to his time in service, he is not otherwise competent to state whether his low back disability is related to service or aggravated thereby.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

To the extent that the Veteran reports that he had symptoms of a low back disorder during service and that any preexisting back disability was aggravated during service, the Board the Veteran is competent to report that he experienced such symptoms.  Jandreau.  However, competence and credibility are separate matters which must be addressed.  The Board finds that the service treatment records are evidence against the claim.  Notably, the Veteran has neither identified nor submitted any evidence which shows worsening of his preexisting low back disability during service.  Any assertion that the Veteran "noted" worsening of his low back disability during service is not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  The Board has considered the Veteran's lay testimony, however, the objective evidence record is against the claim.  The service treatment records clearly identify that the Veteran's low back disability preexisted service and was not aggravated during service.  The December 2012 VA examiner also provided the same opinion-including a detailed rationale.  Ultimately, the Board finds that the in-service treatment records, as well as the December 2012 VA opinion, outweigh the lay statements offered by the Veteran.   

The Board is sympathetic to the Veteran's contentions, but concludes that the preponderance of the evidence is against the claim for service connection for a low back disability, and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


